Citation Nr: 0315046	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2001, at which time it was found 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure.  In 
addition, the Board remanded the reopened claim to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, for additional evidentiary and 
procedural development.  Following the RO's attempts to 
complete the requested actions, the case was returned to the 
Board for further consideration.


REMAND

As part of the Board's February 2001 remand, the RO was to 
undertake efforts to obtain tissue slides regarding skin 
specimens obtained by biopsy from the veteran's left forearm 
during 1997 at Allegheny General Hospital.  No such efforts 
by the RO are documented by the file.  Also, notwithstanding 
the fact that the veteran failed to provide any 
authorizations for release of medical data, there is a 
reference to those tissue slides in a June 2002 report of a 
VA examination, to the effect that it was the veteran who was 
responsible for arranging for the transfer of slides.  There 
also is on file a photocopy of an October 2002 electronic 
mail message from an RO employee requesting information from 
another RO employee as to the receipt of the slides.  The 
response was that the slides had never been received.  

In light of the decision in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), which was promulgated after the Board's 
February 2001 remand, the undersigned believes that one final 
effort should be made to secure the slides from Allegheny 
General Hospital.  In this respect, while the Board's 
February 2001 remand directed the RO to secure certain 
specifically identified pathology slides, the transfer of 
those slides for review and examination by VA pathologists is 
dependent upon the veteran signing a release authorizing 
Allegheny General to release the slides to VA.  Notice of 
that requirement was not, however, made sufficiently clear to 
the appellant in either the Board's remand or the RO's March 
2002 letter to him.  Hence, remand is required to remedy that 
deficiency.

In passing the Board notes that the chain of custody 
procedures described in the Board's February 2001 remand were 
directed to protect the physical integrity of the slides in 
question.  Prior experience nationwide has revealed the 
inadvertent destruction of pathology slides by VA personnel.  
Hence, based on the Board's experience, the direct transfer 
of this evidence from Allegheny General Hospital to VA 
Medical Center Pittsburgh best protects the physical 
integrity of this unique evidence.  The Board must again 
emphasize that if the veteran desires to receive the 
assistance of VA he must sign a release.  VA's duty to assist 
is not a one way street.  Wood v. Derwinski, 1 Vet. App. 191 
(1991).

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran execute a VA Form 21-4142, 
Authorization for Release of Medical 
Records, so that 1997 tissue slides 
pertaining to skin specimens taken from 
his left forearm may be obtained on his 
behalf for transfer from Alleghany 
General Hospital to the appropriate 
pathology service at VA Medical Center 
Pittsburgh.  The RO should document any 
effort made to secure authorization. 

In the event that an authorization is 
provided by the veteran, the RO should 
directly contact Alleghany General 
Hospital in order to arrange for a direct 
transfer of tissue slides designated as 
Specimen Numbers S97-11855 and S97-14096.

2.  If a transfer of the tissue slides to 
the custody of the Pittsburgh VAMC is 
effectuated, the RO should arrange for 
the tissue slides to be examined by a VA 
pathologist.  The veteran's claims folder 
in its entirety is to be provided to the 
pathologist prior to any review of the 
tissue slides and the pathology report 
completed by such physician should 
reflect that a review of the claims 
folder was undertaken.  

It is requested that the pathologist 
offer a professional opinion, with 
supporting rationale, as to the 
following:

Is it at least as likely as not 
that either tissue slide 
identifies dermatofibrosarcoma 
protuberans?  In the event that 
the pathologist does not find 
the biopsies to be consistent 
with dermatofibrosarcoma 
protuberans, the reasons for 
the inconsistency between such 
finding and the finding on the 
pathology reports compiled in 
1997 must be fully explained.  

Use by the pathologist of the 
italicized standard of proof in 
responding is required.

3.  Lastly, the RO should readjudicate 
the veteran's claim for service 
connection a skin disorder, to include as 
due to herbicide exposure, based on all 
of the evidence of record and all 
dispositive legal authority.  If the 
benefit sought on appeal continues to be 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case and they should then be afforded a 
reasonable period in which to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


